CONSULTING SERVICES AGREEMENT







This Consulting Agreement (this “Agreement”) made and entered into as of May
30th 2013 between Charlie Abujudeh. or nominee (the “Consultant/Consultant”) and
Superdirectories, Inc., (the “Client”)
                                                               

 

This Agreement sets forth the terms and conditions upon which Client is paying
the Consultant and the Consultant is accepting from the Client Ninety Six
Thousand Dollars ($96,000.00) in a private transaction for general business
consulting services.




The Parties wish to set forth the terms of their relationship pursuant to the
terms of this Agreement:




The Client hereby engages the consultant to perform services set forth in this
agreement on a best efforts basis and the Consultant hereby accepts such
engagement to act on a best efforts basis as a Non-Exclusive Consultant with
respect to general business matters and affairs.




Nothing herein shall be construed to create an employer-employee relationship
between the Client and Consultant. Consultant is an independent contractor and
not an employee of the Client. The consideration set forth shall be the sole
consideration due to the Consultant for the services rendered hereunder. It is
understood that the Client will not withhold any amounts for payment of taxes
from the consideration of Consultant hereunder.




Consultant shall devote time and best efforts to the affairs of the Client as is
reasonable and adequate to render the consulting services contemplated by this
Agreement. Consultant is not responsible for the performance of any services
which may be rendered hereunder without the Client providing necessary
information in writing prior thereto, nor shall Consultant include any services
that constitute the rendering of any legal opinions or performance of work that
is the ordinary purview of the Certified Public Accountant or Attorney.
 Consultant cannot guarantee results on behalf of Client, but shall pursue all
avenues available through its network of resources and contacts.  




The term of Consultant's engagement (the "Engagement Period") shall begin on the
date this Agreement is executed and will continue for One (1) month.  




In consideration of the mutual agreements contained herein, the parties hereby
agree as follows:




I. CONSIDERATION.




1.01

Payment. Subject to the terms and conditions of this Agreement, the Client will
pay Ninety Six Thousand Dollars ($96,000.00) to the Consultant as consideration.
If the Client wishes to pay in common stock of the companies shares that share
amount will be Sixty Million Shares (60,000,000) of the companies common stock.
Consultant and client will have to mutually agree on the share amount. That
agreement will be an addendum to this agreement; both parties will have to agree
in writing to the change in consideration.










II. REPRESENTATIONS AND WARRANTIES OF CLIENT.




The Client hereby represents and warrants as follows:




2.01

Residence.  The Client is a resident of California.




2.02

Authority; No Violation. The execution and delivery of this Agreement by the
Client, and the consummation of the transactions contemplated hereby have been
duly authorized.  Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will constitute a violation
or default under any term or provision of any other agreement to which the
Client is a party. 




2.03

Disclosure. No representation or warranty by the Client contained in this
Agreement, and no statement contained in any instrument, list, certificate, or
writing furnished to the Consultant pursuant to the provisions hereof or in
connection with the transaction contemplated hereby, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein.




III. REPRESENTATIONS AND WARRANTIES BY CONSULTANT.




Consultant hereby represents and warrant as follows:




3.01

Authority; No Violation. The execution and delivery of this Agreement by the
Consultant and the consummation of the transactions contemplated hereby by
Consultant has been duly authorized.  Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which any of the individual Consultant is a party or by which any of the
individual Consultant is bound.




 




 IV. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.




4.01

Survival of Representations. All representations, warranties, and agreements
made by any party in this Agreement or pursuant hereto shall survive the
execution and delivery hereof and any investigation at any time made by or on
behalf of any party.




V. SURVIVAL AND INDEMNIFICATION




5.01

Survival. The representations, warranties and covenants made by the parties in
this Agreement and in any other certificates and documents delivered in
connection herewith shall survive the Closing and shall apply until the first
anniversary of the Closing Date.







VI. MISCELLANEOUS




6.01

Expenses. Each of the parties shall bear its own expenses incurred in
conjunction with the Closing hereunder.

 

6.02

Further Assurances. From time to time, at the request of the Consultant and
without further consideration, the Client shall execute and transfer such
documents and take such action as the Consultant may reasonably request in order
to effectively consummate the transactions herein contemplated.




6.03

Parties in Interest. All the terms and provisions of this Agreement shall be
binding upon, shall inure to the benefit of, and shall be enforceable by the
heirs, beneficiaries, representatives, successors, and assigns of the parties
hereto.




6.04

Prior Agreements; Amendments. This Agreement supersedes all prior agreements and
understandings between the parties with respect to the subject matter hereof.
This Agreement may be amended only by a written instrument duly executed by the
parties hereto or their respective successors or assigns.

 

 

 

6.05

Headings. The section and paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretations of this Agreement.




6.06

Confidentiality. Each party hereby agrees that all information provided by the
other party and identified as "confidential" will be treated as such, and the
receiving party shall not make any use of such information other than with
respect to this Agreement. If the Agreement shall be terminated, each party
shall return to the other all such confidential information in their possession,
or will certify to the other party that all of such confidential information
that has not been returned has been destroyed.




6.07

Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered or
mailed (registered or certified mail, postage prepaid, return receipt requested)
to the parties at their address specified on the signature page hereto, with a
copy sent as indicated on the signature page.




6.08

Counterparts. This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




6.09

Applicable Law. This Agreement shall be governed by, and construed in accordance
with the laws of the State of Belize.




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Consultant, the Client and the Company on the date first above written.




CONSULTANT:




Charlie Abujudeh.







__________________________




__________________________

President




 




CLIENT/CLIENT:










______________________________




______________________________

CEO










  


















